Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 1 of 27

 

 

 

 

 

 

    

 

 

4/8/2015 Ad Valorem Appraisals, inc
A “
Phone; (281) 479-7798 Fax: (281) 479-5980
Tax Office
Click one of these buttons or see the Instructions below.
[PayTTexes-Online| {Sign Up For Email Statements] [Current Statement [Duplicate Recelpt And Payment History
Back to Data Search Menu
Back to the GDS Inc Home Page
Account Number: Nurber:
Owner Name: Address:
Address; "i
2
&
4
Mortgage Company: Typa:
Dofarral: No Quarterly: No Payment Plan: No
Law Sult: No Banisuptey: No
Year Entity Current Lovy Anyount Due
2014 HARRIS-MONTGOMERY COUNTIES MUD #386 $3,343.35 $3,343.35
2013 HARRIS-MONTGOMERY COUNTIES MUD #386 $4,250.75 $0.00
2012 HARRIS-MONTGOMERY COUNTIES MUD 9386 $5,469.48 $0.00
2011 HARRIS-MONTGOMERY COUNTIES MUD #386 $9,290,99 $0.00
2010 HARRIS-MONTGOMERY COUNTIES MUD 9386 $9,290.99 $0.00
2009 HARRIS-MONTGOMERY COUNTIES MUD #386 $10,792.57 $0.00
Click on the blue entity above to display the datall Information of the Tota! Due: $3,948.95
corresponding year
The Information shown may not be the actual infomation mcorded in the tax office, and may not Include all amounts dua to satisfy the account,
Pileasa contaci the Tax Office (281-475-7798) or Dailnquent Tax Altomay (713-862-1860) for complete payoff information. Thisintormatlan ts
currant as of: 01/07/2015 19:46
Si Norton
SECURED
powered by Symantec
ABOUT SSL CERTIFICATES
If you have questions about your taxes please call your tax office,
Otherwise call Governmental Data Services at 800-431-6176 If you experience any Issues using
this website,
About Us Legal Notices Contact Us
Copyright © 2015 GDS Inc/TexasPayments.com All Rights Reserved
htip://texas payments.convOQ000WAddress Search,asp wi

CDH-002664 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20

TAX RECEIPT

    

 

 

Page 2 of 27

 

 

 

 

 

 

TAMMY J. MCRAE
MONTGOMERY COUNTY TAX ASSESSOR/ COLLECTOR
400 N. SAN JACINTO

i

Att

CONROE, TX 77301-2823

 

 

Certifled Owner: Legal Description:

iTT BLK?
HOUTEX BUILDERS LLC THE WOODLANDS CARLTON WOODS CREEKSIDE 3
2402 ELMEN ST

HOUSTON , TX 77019-6710

IN THE VILLAGE OF CREEKSIDE PARK.

Parcel Address:
Legal Acres:

3 THORNBLADE CIR
6.0000

Remit Seq No: 29244023
Recefpt Date: 05/27/2015
Deposit Date: 05/29/2015
Print Date: 05/29/2015 02:27 PM

 

Deposit No: RTL052915 Printed By: SBOWERING
Vatidatton No: 405
Account No;  00.1255.12.0020001
Operator Code: KGRIMES
Year Tax Unit Name Rec Type Tax Value Tax Rate Levy Paid P&I Coll Fee Paid Total
2014 The Woodlands Township TL 668,670 0.250000 1,671.68 217,32 6.00 1,889.00
$1,671.68 $217.32 $0.00 $1,889.00
bee --<
PAYMENT TYPE: ~ ees
Check Number(s):
106) Checks: $1,889.00
Exemptions on this property:
Total Applied: $1,889.00
Total Tendered:
(for accounts paid on 05/27/2015) $1,869.00
Change Pald: $0.00
PAYER:
HOUTEX BUILDERS LLC
2402 ELMEN ST
HOUSTON , TX USA 77019-6710
(936) $39-7897
211179
CDH-002665

CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 3 of 27

 

MIKE SULLIVAN
Tax Assessor-Collactor
P.O. Box 3547

Houston, Texas 77253-3547

UNTER

*0003542 =A
HOUTEX BUILDERS LLC

be 2402 ELMEN ST

HOUSTON TX 77019-6710
VPM pag bfpgelpDadee gg PRELUPPUEN PH TDyaefaggEffotanf ant fy ley

 

2014 Property Tax Statement

e-Bill Code 4410505914

 

Statement Date December 10, 2014

 

Account Number

 

 

125-512-002-0001

 

 

SUPPLEMENT 02

 

 

 

 

 

 

 

 

 

 

 

 

Taxing Jurisdiction Exemptions. Taxable-Value Rate per $100 Taxes
Harris County =) 668,670 .4173100 $2,790.43
Harris County Flood Control Dist 0 668,670 .0273600 $182.95
Port of Houston Authority 0 668,670 .0153100 $102.37
Harris County Hospital District 0 668,670 .1700000 $1,136.74
Harris County Dent. of Education 0 668,670. 0059990 sanite
Lone Star College System 0 668,670 1081000 $722.83
Emergency Service Dist #11 (EMS) 0 668,670 .0430000 $287.53
Tota! 2014 Taxes Due By January 31, 2015 $5,262.96
Payments Applied To 2014 Taxes ($0.00
Total Current Taxes Oue (Including Penaltias) $5,262.96
Prior Year(s) Delinquent Taxes Due (if Any) $0.00
Total Amount Due By January 341, 2015 $5,262.96]
Penally.and Interest forPoyingLate | Rate Current Taxes Dolinquent Taxes Tota!
By February 28, 2015 7% $5,631.38 $0.00 $5,631.38
By March 31, 2015 9% $5,736.63 $0.00 $5,736.63
By April 30, 2015 11% $5,841.88 $0.00; $5,841.88
By May 31, 2015 13% $5,947.15 $0,00 $5,947.15
By June 30, 2015 15% $6,052.40 $0.00 $6,052.40

 

 

 

 

 

 

 

Tax Bill Increase (Decrease) from 2009 to 2014: Appr Value -29% Taxable Value -29% Tax Rate -6% Tax Bill -33%

Property Description
THORNBLADE CIR 77389
T1BLK2
IE WOODLANDS CARLTON WOODS CREEKSIDE 3
THE VILLAGE OF CREEKSIDE PARK

Appralsed Values

Value

Exemptions/Deferrals

 

 

 

CDH-002666

CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 4 of 27

 

 

Tax Statement Payment Instructions ‘wp
in Person * ,
* — Bring your payment coupon, along with cash, check, money order or credit/ debit card to one of the Tax Office locations listed below.
By Mail
° Make your check or money order payable to Mike Sullivan Tax Assessor-Collector, Do not send cash In the mail,
° — Mall your check (drawn on a US bank) or money order, with the payment coupon at the bottom of this bill, In the envelope provided.
* Do notsend correspondence with your payment. (See ‘Correspondence and Inquiries’ at bottom of page.)
* To avold penalty and interest charges, payments by US mail must have a USPS postmark dated on or before the due date, and payments sent vla FedEx,

UPS or other common carrier must bear a receipt mark dated on or before the due date.

Online or by Tetephone *
¢ Make partial or full payments by credit/debit card or by free e-check online at: www.hctax.net or by telephone at: 713-274-2273.

* We accept VISA, Discover, American Express and MasterCard credit cards as well as MasterCard and VISA debit cards, A 2.15% vendor fee is
added to all credit/debit card payments except VISA consumer debit, which charges a flat $3.95 fee.

For payments made in person, you will receive a receipt at the time of payment. Your receipt for payments made by mail, online or by telephone will be mailed
to you upon request, You may also obtain it from the Property Tax Search and Payments section of our website.

Tax Office Locations

 

 

 

 

 

 

 

 

 

Main Office (Downtown):1001 Preston, 1% Floor
Bay Area: 16603 Buccaneer La, Humble: 7900 Will Clayton Pkwy, Paim Center: 5300 Griggs Rd.
Baytown; 701 W. Baker Rd. Jim Fonteno:14350 Wallisville Rd. Raul G. Martinez: 1001 S. Sgt. Macario Garcia
Bellaire: 6000 Chimney Rock Rd. John Phelps: 101 N. Richey at Hwy, 225 Scarsdale: 10851 Scarsdale Bivd.
+Olay'Road: 18745 Clay‘Rd, “~~: - “—t Kyle Chapman: 7330 SpencerHwy, ~ | -Spring-Branch:-1724 Pech-Rds 7-7 one fe
Cypresswood: 6831 Cypresswood Dr. Mickey Leland: 7300 N. Shepherd Dr. Tomball: 101 S, Wainut

 

 

Instaliment Payments for Individuals with Over-65/ Disabled Homestead Exemptions or other Qualified Veteran Exemptions
You may request In writing to pay In 4 equal installments. To avald penalty and interest, the first paymentis due by January 315. It may be paid between
February 15! and March 18. However, 7% penalty and interest will be added to that payment only.

Delinquent Accounts

* If taxes are not paid on or before the deadline, penalty and interest will accrue each month on the unpaid balance due.
* The Tax Office offers 12 Month Installment Payment Agreements for delinquent taxes, pursuant to the Texas Property Tax Cade § 33.02:

® For homestead properties, the agreement may include any current or prior year delinquent taxes.

« For non-homestead properties, the agreement Is for current year delinquent taxes only. All prior year taxes must be paid.
¢ On July 1st (April 4th for Business Personal Property), unpaid accounts are sent to the delinquent tax attorneys for collection unless you have an active

Payment Agreement on file. An additional 15%-20% collection penalty will be added to the total unpaid taxes, penalty and Interest.

Correspondence and Inquiries
Contact the Tax Office by phone at: 713-274-8000 -- or mall: P.O. Box 4663, Houston, TX 77210-4663 -- or email:
tax.office@tax.hctx.net If:
* — This bill does not reflect payments you have already made. (Please allow three weeks for processing of malied payments.)
e You have any questions involving property tax Issues not listed under the HCAD section below.
Contact the Harris County Appraisal District (HGAD) by phone at: 713-957-7800 or online at www.head.org if:
* The name or address on the bill needs to be changed, you are not the property owner or you believe the appraised or taxable value Is incorract.
® You would like more information on property exemption(s) not shown on this bill.
¢.....YOu. have.an.Qver-65,.Disability, or.other.Quajlfied Veteran exemptions.and desire a deferral of taxes. .. . ...

 

CDH-002667 CD HOMES Ex. 118
*

Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 5 of 27

2014 TAX STATEMENT
TOMBALL INDEPENDENT SCHOOL DISTRICT

Brian Ludwig, Tax Assessor/Collector
281) 357-3100 or visit: \ tomballisd net

STATEMENT DATE: 12/09/2014
OWNER NAME: HOUTEX BUILDERS LLC
PARCEL ADDRESS:

0000003 THORNBLADE CIR

P.O. Box 276
TOMBALL, TEXAS 77377-0276

STATEMENT NBR: 2005395
ACCOUNT: 1255120020001

LEGAL DESCRIPTION: 0

LT 1 BLK 2
’ THE WOODLANDS CARLTON WOODS CR

EEKSIDE 3IN THE VILLAGE OF CRE

 

 

 

 

 

 

 

PION: 1255120020001
LAND MARKET IMPR MARKET | TOTAL MARKET LESS CAPPED APPRAISED
$668,670 $0 $668,670 $0 $668,670 _
TEREST

  
 

    

 

 

   

 

0.00

 

 

 

 

 

"$668,

670 | 1.360000 $9,093.91

     

  

 

 

 

ASSESSMENT RATIO: 100%

TOTAL 2014 BASE TAX DUE $9,093.91

DELINQUENCY DATE: 02/01/2015

Total AMOUNT DUE:

   
 

 

To Pay by Credit Card

Call 1-866-549-1010
or visit www.certifiedpayments.net

(use bureau Code 3573100) _
There is a nominal fee for this service.

 

PENALTY AND INTEREST

In accordance with state laws, delinquent tax payments
incur added costs of up to a 12% penalty, and interest

at 12% per annum. For payments made by mail, the
official postmark of the U.S. Postal Service shall determine
whether payments have been made on a timely basis.

 

IF YOU ARE RECEIVING AN ‘OVER 65’ OR DISABILITY EXEMPTION, YOU QUALIFY FOR INSTALLMENT PAYMENTS,
CALL THIS TAX OFFICE FOR MORE INFORMATION,

 

 

 

PLEASE RETURN THIS PORTION WITH PAYMENT

CDH-002668 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 6 of 27

ACCOUNT HISTORY

TAX APPRAISED APPRAISAL EXEMPTION TAXABLE VALUE TAX RATE RATE TAX .
YEAR - VALUE % CHANGE AMOUNT VALUE % CKG PER $100 % CHG TAX % CHG
TOMBALL ISD 2014 888,870 12. 28% 9. GBS, 870 13.26% 1,880000 0.00% $8,083,91 12.26%.
TOMBALL ISD 2013 880,382 1.48% ° §80,982 1.46% 1.360000 0.00% $8,028.20 1.48%
TOMBALL Isp 2012 881,860 38.01% ° 681,860 -938.01% 1.380000 0.00% $7,913.30 38.00%
TOMBALL ISD 2011 838,484 0.00% 9 838,484 0.00% 1.380000 0.00% $12,763.38 0.00%
TOMBALL ISD 2010 938,484 0.00% Q 838,484 0.00% 1,360000 0.00% $12,763.38 0.00%
TOMBALL ISD 2008 938, 484 0.00% _o 838,484 0.00% 1.360000 0,00% $12,763.38 0.00%
SCHOOL .MAINTENANCE AND DEST RATE INFORMATION
TAX MAINTENANCE OEBT TAX MAINTENANCE DEBT
YEAR RATE RATE YEAR RATE RATE

TOMBALL I.S.D, 2014 1.020000 0.340000 2013 1,020000 0.340000

TO: The Tomball Independent Schoo! District Property Owner

In preparing its budget for the new school year, the Tomball ISD Board of Trustees has
taken steps to limit expenditures to amounts which will maintain the high standards of our
education programs while at the same time giving due consideration to the interest of the
district's taxpayers. After taking into account revenues to be received from state and federal
govemments, as well as local sources, the Board of Trustees has:set a 2014 tax rate of
$1.36 per $100 of taxable value, The same:as In 2008, 2009, 2010, 2011,2012 and 2013.

In comparing this tax statement with last year’s, please keep in mind that it may reflect a

change in valuation of your property. If the property valuation has changed, and you have

a question about it, please contact either the Harris County Appraisal District at 713-957-7800

or the Montgomery County Appraisal District at 336-756-3354 , depending on the county in which the
property is located. The Anpraisal District is responsible for maintainina exemptions

CDH-002669 CD HOMES Ex. 118

 
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 7 of 27

owe. STOLUMACE
Carlton Woods Creekside Assoc @ FS Ro
5295 Hollister Street . Cen,
Houston, TX 77040

 

 

FirstService QviaANA. LEYS
RESIDENTIAL
Statement of Account as of 04/22/2015
Re: 3 Thornblade Cir Account: 00280645
BUR: C9~493 0154 02 Lot: 3002001

Period: April 2015
Payment Due: 04/30/2015
HOUTEX BUILDERS LIC.
2402 Elmant St.
Houston, TX 77019

 

 

 

 

 

 

 

 

 

 

 

Amount Due: &,150.00
mete “)"Date ~~ ~ DésGription —~ 7" Charges ~~" “Credits ~ ~~ Balance “ye ~

03/31/2015 | Balance Forward 4,324.50
03/31/2015 | Finance Charge 62.25 0.00
04/02/2015 | Admin Fee 20.00 0.00
04/02/2015 | Postage-Cert Mail 6.48 0.00
04/07/2015 | Remove per CM 0.00 -62.25
04/07/2015 | Remove per CM 0.00 -50.00
04/07/2015 | Remove per CM 0.00 -62.25
04/07/2015 | Remove per CM 0.00 ~62,.25
04/07/2015 | Remove per CM 0.00 -20.00
04/07/2015 | Remove per CM 0.00 ~6.48

New Balance --> 4,150.00

 

 

 

Our records indicate that the above balance is owed by you. Please remit
payment. If you disagree, please contact us at 713.932.1122.

Make Checks Payable to: Carlton Woods Creekside Assoc

 

Re; 3 Thornblade Cir BUR: C9-493 0154 02
Account :00280645
TEAR Lot: 3002001
HOUTEX BUILDERS LIC. Period: April 2015
ALONG 2402 Elment St. Payment Due: 04/30/2015

Houston, TX 77019
PERFORATION
Carlton Woods Creekside Assoc Amount Due: 4,150.00
FirstService Residential
PO Box 2321
Houston TX 77252-2321

4932000280b45042215004150005

CDH-002670 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 8 of 27

 
   

LT 1 BLK2
THE WOODLANDS CARLTON WOODS CREEKSIDE 3
IN THE VILLAGE OF CREEKSIDE PARK

3 THORNBLADE CIR 77389

   
      

 

Montgomery County
PROPERTY TAX STATEMENT for 2015 Phone Number: 936-539-7897
ees ees

 

  

Rae) stood \ eal Bed
“= CAP-LOSS

 

 

 

 

 

 

 

 

 

 

THE WOODLANDS TOWNSHIP $1,142,650 $0 $1,142,650} .23000000 $2,628.10
Val a
Lends Pen Values TOTAL ANNUAL TAXES & $2,628.10
Land NRS $975,000 .
. . . , B
Ag Mit * Your payment must be postmarked by January 31, 2016 Below are the month of mavens &
Sse

imp HS / "| © If tax Is paid by a Mortgage Co., please forward to them

Aeent ID $167,650 | « View property tax information and payment options at:

Mortgage ID www.mictx.org/tax

G Receipts available online al www.metx.org/tax $2,917.1
god¥een Paper receipts wil} be issued upon request.

 

 

 

Taxes must be pald by January 34, 2016 to avoid penalty and Interest. Delinquent date Is February ist of each year. Any penalty, interest, or attorney fees are
established by the Property Tax Code as followa: February 1st + add 7% penalty and interest; March tst - add 9% penalty and Interest; April ist - add 1% ponaity and
interest; May 1st - add 13% ponatlty and interest; June 1st - add 15% ponalty and interest; July ist- add 18% panalty and Interest plus 20% attorney fees; % added for
each month thereafter, Attorney feos for business parsonal property and factured home accounts begin April 1st.

 

 

ON ETO EE! CLE UL A Pee Tree

CDH-002671 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 9 of 27

 

 

 

Appraised Taxable Rate Tax % Change
THE WOODLANDS TOWNSHIP
2015 $1,142,650 $1,142,650 ,23000000 $2,628.10 57.21%
2014 658,670 $668,670 ,25000000 $1,671.88 -3.69%
2013 $590,382 $590,382 .29400000 $1,735.72 ~5.99%
2012 $581,860 $581,860 .31730000 $1,846.24 -39,47%
2011 $938,484 $938,484 .32500000 $3,050.07 ~.73%
2010 $938,484 $038,484 32740000 $3,072.60 00%
NOt .
~ . "
s Me
vv - .
\ »,
Le
CDH-002672

“% Change Current to First Available _

Type Years Compared Change
Appraised: 2015 to 2010 21.75
Taxable: 2015 to 2010 21.75
Tax Rate: 2015 fo 2010 ~29.75000

“Taxes: ‘

2015 to 2010 14,47

CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 10 of 27

Oo 2015 TAX STATEMENT
‘.  *  TOMBALL INDEPENDENT SCHOOL DISTRICT

 

Brian Ludwig, Tax Assessor/Coliector P.O. Box 276

(281) 357-3100 or visit; www,tombaliisd.net —_——— TOMBALL, TEXAS 77377-0276
STATEMENT NBR: 2051684

STATEMENT DATE: 11/06/2015 ACCOUNT: 1255120020001

OWNER NAME: HOUTEX BUILDERS LLC

PARCEL ADDRESS: LEGAL DESCRIPTION: 0.000000

0000003 THORNBLADE CIR LT t BLK 2THE WOODLANDS CARLTO

N WOODS CREEKSIDE 3IN THE VILL
AGE OF CREEKSIDE PARK

PIDN: 1255120020001

    

      
   
   

 

APPRAISED
$1,142,650

 

IMPR MARKET
$167,650

TOTAL MARKET
$1,142,650

LAND MARKET
$975,000

    
      
 

  

1.340000

 

 

ASSESSMENT RATIO: 100% DELINQUENCY DATE:
TOTAL 2015 BASE TAX DUE $15,311.51 Total AMOUNT DUE:

 

 

To Pay by Credit Card PENALTY AND INTEREST

e<legal clo]
rd | | ESA, echeck> In accordance with state laws, delinquent tax payments

incur added costs of up to a 12% penalty, and interest

 

or visit a oy aociitiedpayments.net at 12% per annum. For payments made by mail, the
(use bureau Code 3573100) - official postmark of the U.S. Postal Service shall determine
There is a nominal fee for thls service. whether payments have been made on a timely basis.

IF YOU ARE RECEIVING AN ‘OVER 65’ OR DISABILITY EXEMPTION, YOU QUALIFY FOR INSTALLMENT PAYMENTS.
CALL THIS TAX OFFICE FOR MORE INFORMATION. «

 

 

 

 

BE GAGE QETIHAN THIS PORTION WITH PAYMENT

CDH-002673 CD HOMES Ex. 118

 
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 11 of 27

ACCOUNT HISTORY

TAX APPRAISEO APPRAISAL EXEMPTION TAXABLE VALUE TAX RATE RATE ‘. TAX “
YEAR VALUE % CHANGE AMOUNT VALUE % CHa PER $100 % CHG TAX % CHG -
TOMBALL ISD 2016 1,142,680 70.88% Oo 1,142,680 70.88% 1.340000 91.47% $16,344.51 86.37%
TOMBAL!. ISD 2014 668,670 13.28% 0 688,670 43.26% 1.360000 0.00% $8,083.81 13.26%
TOMBALL Iso 2013 680,382 1.48% ° 680,382 1.46% 1.380000 0.00% $8,028.20 41.46%
TOMBALL Iso 2012 881,880 -38.01% o 581,860 “38.01% 1.360000 0.00% $7,913.30 ~38.00%
TOMBALL ISD 2011 838,484 0.00% 5 036,484 0.00% 1.380000 0,00% $12,763.38 0.00%
TOMBALL ISD 2010 838,484 0.00% ° 938,484 0.00% 1.360000 0.00% $12,763.36 0.00%
SCHOOL MAINTENANCE AND DEBT RATE INFORMATION
TAX MAINTENANCE DEAT TAX MAINTENANCE DEAT
YEAR RATE RATE YEAR RATE RATE
TOMBALL 1.5.0, 2016 1.020000 0.320000 2014 1.020000 06,340000

TO: The Tomball Independent School District Property Owner

In preparing its budget for the new school year, the Tomball ISD Board of Trustees has
taken steps to limit expenditures to amounts which will maintain the high standards of our
education programs while at the same time giving due consideration to the interest of the
district's taxpayers. After taking into account revenues to be received from state and federal
governments, as well as local sources, the Board of Trustees has set a 2015 tax rate of
$1.34 per $100 of taxable value.

in comparing this tax statement with last year’s, please keep in mind that it may reflect a

change in valuation of your property. If the property valuation has changed, and you have

a question about it, please contact either the Harris County Appraisal District at 713-957-7800

or the Montgomery County Appraisal District at 936-756-3354 , depending on the county in which the

wanes eee in dm emhe ad The Ammonianl Mattias in ennnannibia far maintainina avamntinne

 

CDH-002674 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 12 of 27

.

‘ “MIKE SULLIVAN

° Tax Assessor-Collector
P.O. Box 3547
Houston, Texas 77253-3547

UU UOT AA

 

2015 Property Tax Statement
e-Bill Code 4636895615

 

 

 

Statement Date November 3, 2015
Account Number

125-512-002-0001

 

 

 

 

*Q60B8095 G

HOUTEX BUILDERS LLC
ee 2402 ELMEN ST

HOUSTON TX 77019-6710

fegted gPbge gfe fg MIE fooffog Nf coat flagageglefUecsveg | tf yy

 

 

 

 

 

 

 

 

 

 

 

Taxing Jurisdiction Exemptions Taxable Value Rate per$100 Taxes Property Description
Harris County 0 1,142,650 4192300 $4,790.33] | THORNBLADE CIR 77389
Harris County Flood Control Dist 0 1,142,650 .0273300 $312.29] |LT 1 wo LANDS CARLTON WOODS OREEKSIDE 2
Port of Houston Authority 0 1,142,650 .0134200 $153.341) v4 VILLAGE OF CREEKSIDE PARK
.|Harris County Hospital District 0 1,142,650 .1700000 $1,942.51 i
Harris County Dept. of Education 0 1,142,650 .0054220 $61.95 ~ Appralsed Values
Lone Star College System a 1,142,650 .1079000 $1,232.92] \Cand -
Emergency Service Dist #11 (EMS) 0 1,142,650 .0418500 $478.20 ~Market Value
Market Value
Value

Total 2015 Taxes Due By January 31, 2016 $8,971.54 Exemptlons/Deferrals

Payments Applied To 2015 Taxes ($0.00

Total Currant Taxes Due (including Penalties) $8,971.54

Prior Year(s) Dalinquent Taxes Due (If Any) $0.00

Total Amount Due By January 31, 2016 $8,971 .54

Panailly and interest for Paying Late Rate Current Taxes | Dotinquont Taxes Total

By February 29, 2016 7% $9,599.54 $0.00 $9,599.54

By March 31, 2016 9% $9,778.99 $0.00) $9,778.99

By April 30, 2016 11% $9,958.41 $0.00 $9,958.41

By May 31, 2016 13% $10,137.84 $0.00 $10,137.84

By June 30, 2016 15% $10,317.27 $0.00 $10,317.27,

 

 

 

 

 

 

 

 

 

 

Tax Bill Increase (Decrease) from 2010 to 2015: Appr Value 22% Taxable Value 22% Tax Rate 0% Tax Bill 22%

 

 

CDH-002675 CD HOMES Ex. 118

 
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 13 of 27

1°

Payment Instructions 7 .

By Malt Online or by Telephone >

© Make payment by CHECK (drawn on a US bank) or MONEY ORDER only, aie intact cater by shone aaa ante Tg econo

 

o = Make payable to: Mite Sullivan, Harris County Tax Assessor-Collector.

 

In Person
° — Donotsend cash. Bring your payment coupon, along with CASH, CHECK, MONEY ORDER or
© = Malt, along with the payment coupon, in the envelope provided. CREDIS/ DEBIT CARD to a Tax Office location listed below.
® Do not send conespondence with your payment. CREDIT/DEBIT CARDS ACCEPTED
(See Correspondence and Inquiries’ at the bottom of page.) o _- VISA, Discover, American Express and MasterCard credit cards

NOTE: To avoid penalty and Interest charges, payment by US mail must be ° _ MasterCard and VISA consumer debit cards \
postmarked on or before the due date, Payment sent via FedEx, UPS or other | NOTE: A 2.15% vendor fee is added to all credit/debit card payments, except

common carrier must bear a receipt mark dated on or before the clue date, _| ViSAconsumer debit, which charges a flat $3.95 fee.

RECEIPTS: Receipt for payments made by mail, anline or by telephone will be mailed to you upon request. For payments made in person, you will receive a
receipt at the time of payment. You may also obtain a receipt from the “Property Tax Search and Payments" section of our website: www. hctax.net.

 

 

 

 

 

 

 

 

 

 

 

 

Tax Office Locations
Main Office (Downtown): 1001 Preston, 1" floor
Bay Area: 16603 Buccaneer Ln. Humble: 7900 Will Clayton Pkwy. Palm Center: 5300 Griges Rd,
Baytown: 701 W. Baker Rd. Jim Fonteno: 14350 Wallisville Rd. Raul C. Martinez: 1001 $/Sgt, Macario Garcia
_ _ | Bellaire: 6000 Chimney Rock Rd. John Phelps: 101 Richey Scarsdale: 10851 Scarsdale Bivd.
ClayRoad: 16715 ClayRd. Kyle Chiapinan: 7330 Spencer Hwy. | Spring Brénchs-i722-Pech Rey vee ee
Cypresswood: 6831 Cypresswood Dr, Mickey Leland: 7300 N. Shepherd Dr. | Tomball: 10] S. Walnut St.
installment Payment Plans Correspondence and inquiries
Over-65/ Disabled or Disabled Veterans and Surviving Spouses Contact the Tax Office by phone at: 713-274-8000,

You may request in writing to pay your tax bill in 4 equal instaliments. Qualifying applicants may | by mall at: P. 0, Box 4663, Houston, TX 77210-4663 or
pay thoirtax bills without late fees, provided Initlal payment is made prior to the due date onthe | by email at: tax.office@tax.hnct.net if:

blll. Requests and payments received within the first month after the due date will also be
accepted, however, a 7% penalty and interest charge will be added to the initial payment, Penalty
and interest also apply to any subsequentinstallment that is paid after the due date of that

» This bill does not reflect payments you have already
made, (Please allow three weeks for processing of

. malfed paynients),
installinent. oe ae \
. e You have any questions involving problems not listed
Delinquent Accounts undar the HCAD section below.
© If taxes are not pald before the deadline, penalty and interest will accrse each month on the
unpald balance due. Contact the Harris County Appraisal District (HCAD) at
© The Tax Office offers 12 Month Installment Payment Agreements for delinquent taxes, 713-957-7800 orwww.head.org if

pursuant to Texas Property Tax Code § 33.02:

o For properties with a homestead exemption, the agreement may Include any current
or prior year delinquent taxes, ,

o  Forall other properties. the agreement is for current year delinquont taxes only and
all prioryeartaxes must be paid in full, : e — Yair think you qualily (or or may be entitled to any

exemption that does not appear on this bill.

© = The name or acidress on the bill needs correction, you
are nat the property owner aryot believe the taxable
value is incorrect,

   

    

6 = OnJuly Ist (April Ist for Busi: sonal Property), unpaiu accounts are sent to the
delinquent tay attorneys for coll:ctinn unicss you have an active Payinent Agreement an e You have an Over-65 ar Disability exemption and

fhe & PEs DN yd

 

 

 

 

CDH-002676 CD HOMES Ex. 118

 
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 14 of 27

HARRIS-MONTGOMERY COUNTIES MUD 386
TIM SPENCER, TAX A/C 2015 TAX STATEMENT

822 WEST PASADENA BLVD 11/04/2015
DEER PARK, TX 77536-5749
RETAIN THIS PORTION FOR YOUR RECORDS

ADDRESS CORRECTION REQUESTED

(281) 479-7798 To Pay Online

Go To www. texaspayments. con

ACCOUNT CAD ACCOUNT NUMBER
6128 1255120020001
PROPERTY OWNER PROPERTY DESCRIPTION
HOUTEX BUILDERS LLC
HOUTEX BUILDE 0000003 THORNBLADE CIR
HOUSTON, TX 77019-6710 LT 1 BLK 2
THE WOODLANDS CARLTON WOODS
CREEKSIDE 3 IN THE
VILLAGE OF CREEKSIDE PARK
ULAND VALUE _ _AMPROVEMENT VALUE MINERAL VALUE PERSONAL PROPERTY TOTAL APPRAISED/ASSESSED
975,000 167, 650. . . ~ "4,142,650
HOMESTEAD OVER 65/DISABLED DISABLED VETERAN CAP ADJ/AG DEFERRED EXEMPT/NOMINAL TAXABLE VALUE
1,142,650
IF YOU ARE 65 YEARS OF AGE OR OLDER TAXPAYERS WITH AN OVER 65 TAX ASSESSMENT RATIO 100%
OR ARE DISABLED AND THE PROPERTY EXEMPTION, A DISABILITY
DESCRIBED IN THIS DOCUMENT IS YOUR EXEMPTION, OR A DISABLED TAX RATE PER $100 0.465000
RESIDENCE HOMESTEAD, YOU SHOULD VETERANS EXEMPTION
CONTACT THE APPRAISAL DISTRICT QUALIFY FOR AN TOTAL DUE s 5,313.32
REGARDING ANY ENTITLEMENT YOU MAY INSTALLMENT PLAN ON THEIR
HAVE TO A POSTPONEMENT IN THE RESIDENCE ROMESTEAD.
PAYMENT OF THESE TAXES. PLEASE CALL FOR DETAILS. AMOUNT DUE IF PAID IN
FEBRUARY ( 7%) $ 5,685.25
AP;
YEAR ENTITY Au ALE TAX RATE LEVY AMOUNT PREV. YEAR MARCH ( 9% ) $ 5, 791.52
2015 386 1,142,650 1,142,650 0, 468000 8,913.32 56.9228 APRIL ( 118%) $ 5,897.79
2014 386 668, 670 668,670 0.500000 3,343.35 22,9478
2013 386 590, 362 590,382  0,720000 4,250.75 2z.2e20- MAY ( 13%) $ 6,004.05
2012 386 581,960 581,860 . 0.940000 5,469.48 AL. 1318-
2011 386 . 936, 404 938,484 0.990000 9,290.99 o-oo, DUNE ( 15%) $ 6,110.32
2010 366 938,484 938,484 0.990000 9,290,99 13.9130~ TAXES ARE DUE UPON RECEIPT AND BECOME
5 Your Comparison 21,7550 21,7555 53,030%~ 42,8120

DBLINQUENT FEBRUARY 1, 2016

 

SIGN UP FOR EMAIL STATEMENTS AT texaspayments.com/101386 USING YOUR SECURE #2624566000

MAKE CHECKS PAYABLE TO: RETURN THIS PORTION WITH YOUR PAYMENT

 

CDH-002677 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 15 of 27

N a
2 FIRSTSERVICE RESIDENTIAL A
3° CARLTON WOODS CREEKSIDE ASSOCIATION
% 2204 TIMBERLOCH PLACE #180
THE WOODLANDS TX 77380-1181 ; :
3 RETURN SERVICE REQUESTED Fir stServi ce
w
om

Carlton Woods Creekside Association

cei te ae

 

 

 

Amarr aa

er ° * 7 ~
Dea eoT dy Sypenen > aap vs ae SyEp enti aces.

272812 jNov 11,2015; $4,150.00.
seanikeekee AUTO MIXED AADC 270 rs eee ‘ . aoeste . ee ate eee
3539873 3929WEBP 673413 3 cor
os To receive future statements electronically,
Fest HOUTEX BUILDERS LLC visit http://www.estmt.net
2402 ELMEN ST
HOUSTON TX 77019-6710 Your Registration ID: 2744-813Y-Q3ST

[MaggheddDegadeng get gMta gfe dygen had geet geste A]

 

 

Carlton Woods Creekside Association

; 2016 Assessment
The 2016 annual assessment amount is $4,150. Please send your check payable to Carlton Woods Creekside Association along with
the remittance coupon to the address printed on the coupon. The 2016 assessment for your Association Is due in full on January 1,
2016 and becomes delinquent on January 31, 2016. If your payment is received after January 31, 2016 you will be charged interest
at the rate of 18% per annum or the highest rate permitted by applicable law, whichever is the higher rate, a late fee, and rebilling
fees until paid in full. If your Mortgage Company pays your Assessment fee, please forward the payment coupon to them.
Piease note we DO NOT accept cash or credit card payments at any of our offices.
Your assessment dollar is combined with all the owners to provide operating income for your neighborhood. The assessment
income provides funds to meet the monthly expenses for your Association. The 2016 budget will be reviewed for approval at the
Annual Board of Directors meeting to be held on November 18, 2015.

 

In an effort to promote effective communication and to receive notices regarding your Community, Sec. 209.0051, Subsection (e)
(2) (B) of the Texas Residential Property Owners Protection Act allows “sending notice by e-mail to each owner who has registered
an e-mail address with the association.” Per Sec. 209.0051 Subsection (f}, "It is an owner's duty to keep an updated e-mail address
registered with the property owners' assoclation:" Therefore, we respectfully request that you register your e-mail address with
FirstService Residential. In order to make sure that we have your correct email address in our records, please send an email to
contactus, tx@fsresidential,com that includes your name, account number, and property address. In addition, please put your
association name in the subject line. FirstService Residential looks forward to working with you to carry out the daily operations of
your Homeowner's Association. We thank you in advance for your support and wish you a prosperous and healthy New Year.
Should you have any questions or suggestions about our Community, please contact our office at (281) 681-2000.

Sincerely,
Krystle Keller
Executive Community Manager —-~- ~~ ~

 

 

Interest/Finance Charges may accrue

 

CDH-002678 CD HOMES Ex. 118
 

 

 

Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 16 of 27

    

LT 4 BLK2

THE WOODLANDS CARLTON WOODS CREEKSIDE 3
N THE VILLAGE OF CREEKSIDE PARK

3 THORNBLADE CIR 77389

Tammy J. McRae, PCAC
TAX ASSESSOR-COLLECTOR

Ly

  

   
    

  
  
  

00.1255.12.0020001

    

     
   
 

 

PROPERTY:1D‘NO=
4255120020001

=OWNER'NAM
TEX BUILDERS LLC

 

 

  

 

 

 

 

  
    

  
  
 

 
 

EL
"23000000

 

 

 

 

 

Taxes must be pald by January 31, 2017 to avoid penalty and interast. Dellnquont date Is Fabruary 1
established by the Property Tax Code as follows: February tst - add 7% penalty and interest; March ist - add 8% penalty and Intorest; April 1st - add 11% penalty and

intorast; May {st - add 43% panalty and Interest; June ist - sdd 15% ponaity and Intorost; July ist - add 18% ponalty and Interast plus 20% attornay feos; 1% added for
asch month thereatter, Attomoy fees for business porsonal property and manufactured h .

 

THE WOODLANDS TOWNSHIP $2,194,593 $0 $2,194,593
Vi

Langs Oey Values TOTAL ANNUAL TAXES
Land NHS $1,401,038
a Mk * Your payment must be postmarked by January 31, 2017
imp HS * If tax Is paid by a Mortgage Co., please forward to them
Aopen $793,555 | View property tax information and payment options at:
Mortgage ID www. motx,org/tax

4 Receipts available online at www.nct.org/tax
\y

Paper receipts will be issued upon request,

ccounts begi 14

 

$5,047.56

 

 

Below are taxes plus penalty &
interest for the month of payment.

 

une

st of each year. Any penaity, Interest, or attomay fees are

 

 

CDH-002679

CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 17 of 27

 

% Change Current to First Avalleble

 

 

Appratseu Taxable Rate Tax % Change Type Years Compared - Ghange
THE WOODLANDS TOWNSHIP
2016 $2,194,593 $2,194,593 .23000000 $5,047.56 92.08% Appraised: 2016 to 2011 133.84
2015 $1,142,650 $1,142,650 .23000000 $2,628.10 57.21% Taxable: 2016 lo 2044 133.84
2014 $668,670 $668,670 ,28000000 $1,671.68 -3,69% Tax Rate: 2016 to 2014 -29.23000
2013 $590,382 $590,382 .29400000 $1,735.72 ~5,99% Taxes: 2016 to 2014 65.49
2012 $581,860 $581,860 .31730000 $1,846.24 +39.47%
2011 $938,484 $998 484 +32500000 $3,050.07 00% rn

'

aw

 

 

 

CDH-002680 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 18 of 27

ot 2016 TAX STATEMENT
TOMBALL INDEPENDENT SCHOOL DISTRICT

P.O, Box 276

 

Brian Ludwig, Tax Assessor/Collector
(281) 357-3100 or visit: www.tomballisd.net TOMBALL, TEXAS 77377-0276.
STATEMENT NBR: 2118752
STATEMENT DATE: 10/21/2016 ACCOUNT: 1255120020001
OWNER NAME: HOUTEX BUILDERS LLC
PARCEL ADDRESS: . LEGAL DESCRIPTION: 0.000000
0000003 THORNBLADE CIR LT 1 BLK 2THE WOODLANDS CARLTO
N WOODS CREEKSIDE 3IN THE VILL

AGE OF CREEKSIDE PARK
PIDN: 1255120020001

 

IMPR MARKET | TOTAL MARKET LESS CAPPED APPRAISED

LAND MARKET
$2,194,593 $0 $2,194,593

_ $1,401,038

  
 
 

 

 

 

 

 

   
 

 

 

TAXING
ENTITIES:
TOMBALL 1SD

 

1.340000

 

$2,194,593

   

 

 

 

 

 

02/01/2017

DELINQUENCY DATE:
29,407.5

ASSESSMENT RATIO: 100%
TOTAL 2016 BASE TAX DUE $29,407.55 Total AMOUNT DUE:

     
   

 

PENALTY AND INTEREST

in accordance with state laws, delinquent tax payments
incur added costs of up to a 12% penalty, and interest

at 12% per annum. For payments made by mail, the
official postmark of the U.S, Postal Service shall determine
whether payments have been made on a timely basis.

IF YOU ARE RECEIVING AN ‘OVER 65' OR DISABILITY EXEMPTION, YOU QUALIFY FOR INSTALLMENT PAYMENTS,
CALL THIS TAX OFFICE FOR MORE INFORMATION,

 

 

 

pI FASE RETIIRN THIS PORTION WITH PAYMENT

CDH-002681 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 19 of 27

ACCOUNT HISTORY

TAX APPRAISED APPRAISAL EXEMPTION TAXASLE VALUE TAK RATE RATE TAX’
YEAR VALUE % CHANGE AMOUNT VALUE % CHG PER $100 =% CHG TAX % CHG
TOMBALL ISD 20168 2,184,893 92,08% Oo 2,194,593 92.06% 1.340000 0.00% $28,407.55 82.08%
TOMBALL ISD 20168 1,142,680 70.86% oO 1,142,660 70,.8BX 1,3460000 ~1.47% $15,311.61 68.37%
TOMBALL ISD 2014 868,670 19.28% Q 686,870 13.26% 1.360000 0.00% $8,099.91 13, 28%
TOMBALL ISD 2013 680,382 1.46% 0 580,382 1.48% = 1, 380000 0.00% $6,029.20 41.48%
TOMBALL ISD 2012 681,860 ~38 01% ° 881,860 ~38.01% 1.380000 0.00% $7,813.30 38.00%
TOMBALL ISD 2044 858,484 0.00% ° 938,484 0.00%  1,380000 0.00% $12,763.36 0.00%
SCHOOL MAINTENANCE AND DEBT RATE INFORMATION
TAX MAINTENANCE DEBT TAX MAINTENANCE DEBT
YEAR RATE RATE YEAR RATE RATE

TOMBALL I,S.B. 2016 1.040000 0.300000 2015 1,020000 — 0.320000

TO: The Tomball Independent School District Property Owner

In preparing its budget for the new school year, the Tomball ISD Board of Trustees has
taken steps to limit expenditures to amounts which will maintain the high standards of our
education programs while at the same time giving due consideration to the interest of the
district's taxpayers. After taking into account revenues to be received from state and federal
governments, as well as local sources, the Board of Trustees has set a 2016 tax rate of
$1.34 per $100 of taxable value. The $1.34 tax rate is the same as last year.

in comparing this tax statement with last year's, please keep in mind that it may reflect a

change in valuation of your property. If the property valuation has changed, and you have

a question about it, please contact either the Harris County Appraisal District at 713-957-7800

or the Montgomery County Appraisal District at 936-756-3354 , depending on the county in which the

nranachiiatanatad Tha Annrnaieal Mietrint ie racnancihlo for maintaining evemntinns

 

CDH-002682 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 20 of 27

 

2016 Property Tax Statement
e-Bill Code 5526361916

, MIKE SULLIVAN
Tax Assessor-Collector
P.O, Box 3547
Houston, Texas 77253-3547

 

Statement Date November 5, 2016

VANEAU CA A AA ° Account Number

125~-512-002~-0001

 

 

 

 

 

 

*0713403 H
HOUTEX BUILDERS LLC

f 2402 ELMEN ST
HOUSTON TX 77019-6710

Eee Ly AGENT fag LEL Gera ts ee Mego dada peg

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxing Jurisdiction Exemptions Taxable Value Rate per $100 Taxes Property Description
Harris County 0 2,194,593 .4165600 $9,141.80} ]3 THORNBLADE CIR 77389
Harris County Flood Control Dist ° 2,104,593 0282900 $620.85 |{ WOODLANDS CARLTON WOODS CREEKSIDE 3
Port of Houston Authority . 9 2,194,593 .0133400 $292.76] 1.) THE VILLAGE OF CREEKSIDE PARK
Harris County Hospital District Q 2,194,593 .1717900 $3,770.09
Harris County Dept. of Education 0 2,194,593 .0052000 $114.12 Appraised Values
Lone Star College System 0 2,194,593 .1078000 $2,365.77 ~ Market Value
Emergency Service Dist #11 (EMS) 0 2,194,593 .0398700 $874.98 Market Value
‘otal
Mkt Value

Total 2016 Taxes Due By January 31, 2017 $17,180.37 Exemptions/Deferrals

Payments Applied To 2016 Taxes ($0.00

Total Current Taxes Due (Including Penaltles) $17,180.37

Prior Year(s) Delinquent Taxes Due (If Any) $0.00

Total Amount Due By January 31, 2017 $1 7, 1 80.37

Ponally and nteront for Paying Late Rate Current Taxes Delinquent Taxes Total

By February 28, 2017 7% $18,383.00 $0.00 $18,383.00

By March 31, 2017 9% $18,726.61 $0.00 $18,726.61

By April 30, 2017 11% $19,070.20 $0.00 $19,070.20

By May 31, 2017 13% $19,413.82 $0.00 $19,413.82

By June 30, 2017 15% $19,757.43 $0.00 $19,757.43

 

 

 

 

 

 

 

Tax Bill Increase (Decrease) from 2011 to 2016: Appr Value 134% Taxable Value 134% Tax Rate -1% Tax Bill 132%

 

 

CDH-002683 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 21 of 27

 

Payment Instructions

By Mail

© Make payment by CHECK (drawn on a US bank) or MONEY ORDER only.

e@ Make payable to: Mike Sullivan, Harris County Tax Assessor-Collector.
2 Donot send cash.
® Mail, along with the payment coupon, in the envelepe provided,
© Do not send correspondence with your payment.
(See ‘Correspondence and inquiries’ at the bottom of page.)

NOTE: To avoid penalty and Interest charges, payment by US mail must be
postmarked on or before the due date. Payment sent via FedEx, UPS or other
common canier must bear a receipt mark dated on orbefore the due date.

Online or by Telephone
Make full or partial payment by elther CREDIT/DEBIT CARD or FREE E- CHECK
online at www. hetax.net or by phone at 713-274-2273,

In Person
Bring your payment coupon, along with CASH, CHECK, MONEY ORDER or
CREDIT/DEBIT CARD to a Tax Office location listed below,

 

 

CREDIT/DEBIT CARDS ACCEPTED
o VISA, Olscover, American Express and MasterCard credit cards
e MasterCard and VISA consumer debit cards
NOTE: A 2.15% vendor fee Is added to all credit/debit card payments, except.
VISA consumer debit, which charges a flat $3.95 fee.

 

RECEIPTS: Receipt for payments made by mall, online or by telephone will be mailed to you upon request. For payments made In persan, you will receive a
receipt at the time of payment. You may also obtain a recelpt from the “Property Tax Search and Payments” section of our website; www.hetax.net.

 

Tax Office Locations

 

Main Office (Downtown): 1001 Preston, 1° floor

 

Bay Area: 16603 Buccaneer Ln.

Humble: 7900 Will Clayton Pkwy.

Paim Center: 5300 Griggs Rd.

 

Baytown: 701 W. Baker Rd.

Jim Fonteno: 14350 Wallisville Rd.

Raul C. Martinez: 1001 S/Sgt. Macario Garcia

 

Bellaire: 6000 Chimney Rock Rd.

John Phelps: 101 Richey

Scarsdale: 10851 Scarsdale Blvd,

 

Clay Road: 16715 Clay Rd.

Kyle Chapman: 7330 Spencer Hwy.

Spring Brarich: 1721 Pech Rd.

 

 

Cypresswood: 6831 Cypresswood Dr,

Mickey Leland: 7300 N. Shepherd Dr.

Tomball: 101 S. Walnut St.

 

Installment Payment Plans

Correspondence and Inquiries

 

 

Over-65/Disabled or Disabled Veterans and Surviving Spouses

Qualifying applicants may pay thelr tax bills in 4 equal Installments and without late fees.
Requests must be made in writlng and initial payment must be made prior to the due date on the
bill. Requests and payments received within the first month after the due date will be accepted,
however, a 7% penaity and interest charge will be added to the initial payment. Penalty and
Interest also apply to any subsequent Installment that Is paid after the due date of that

instaliment.
Deilnquent Accounts

o If taxes are not paid before the deadline, penalty and Interest will accrue each month on the

unpald balance due,

e The Tax Office offers 12 Month Installment Payment Agreements for delinquent taxes,

pursuant to Texas Property Tax Code § 33.02:

o For properties with a homestead exemption, the agreement may Include any current

or prior year delinquent taxes.

o Forall other propertles, the agreement is for current year delinquent taxes only and

all prior year taxes must be paid tn full,

© = On July 1st (April 1st for Business Personal Property), unpald accounts are sent fo the
delinquent tax attomeys for collection unless you have an active Payment Agreement on °

file. A 15%-20% collection penalty will be added.

Contact the Tax Office by phone at: 713-274-8000,
by mail at: P.O, Box 4663, Houston, TX 77210-4663 or
by email at: tax.office@tax.hotx.net if:

s This bill doas not reflect payments you have already
made, (Please allow three weeks for processing of
mailed payments).

° You have questions about any issues other than those
listed under the HCAD section below.

Contact the Harrls County Appraisal District (HCAD) at
713-957-7800 or www.head.org If:

« The name or address on the bill needs correction, you
are not the property owner or you believe the taxable
value Is inconect,

o You think you qualify for or may be entitled to any
exemption that does not appear on this bill.

You have an Over-65 or Disability exemption and
desire a deferral of taxes.

 

 

CDH-002684

 

CD HOMES Ex. 118
 

 

 

 

Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 22 of 27

‘Ad Valorem Appraisals, Inc
Tim, Spencer
622 West Pasadena Blvd

Deer Park, TX 77536-5749
281-479-7798
ADDRESS CORRECTION REQUESTED .

CAD NUMBER
1255120020001

ACCOUNT

6128

Property Owner
HOUTEX BUILDERS LLC
2402 ELMEN ST

HOUSTON, TX 77019-6710

LAND VALUE IMPROVEMENT VALUE MINERAL VALUE
1,401,038 793,555
TAXING HOMESTEAD OVER 65/ DISABLED
ENTITY EXEMPTION DISABLED VETERAN

HARRIS-MONTG(

TAXPAYERS WITH AN OVER 65 EXEMPTION, A
DISABILITY EXEMPTION, OR A DISABLED VETERANS
EXEMPTION ON YOUR HOMESTEAD QUALIFY. FOR AN
INSTALLMENT PLAN ON THEIR RESIDENCE HOMESTEAD.
PLEASE CALL FOR DETAILS 281-479-7798,

TAXES ARE DUE UPON RECEIPT AND BECOME DELINQUENT FEBRUARY 1,

MAKE CHECKS PAYABLE TO;
Ad Valorem Appraisals,
822 West Pasadena Blvd

Inc

Deer Park, TX 77536-5749
281-479-7798
PROPERTY DESCRIPTION
3 THORNBLADE CIR

LT 1 BLK 2
THE WOODLANDS CARLTON WOODS
CREEKSIDE 3 IN THE
VILLAGE OF CREEKSIDE PARK

HOUTEX BUILDERS LLC

2402 ELMEN ST

HOUSTON, TX 77019-6710

6128735

CDH-002685

2016 ONLINE TAX STATEMENT
01/19/2017
RETAIN THIS PORTION FOR YOUR RECORDS

LIT A

TO PAY ONLINE, SIGN UP FOR EMAIL STATEMENTS,
PRINT A DUPLICATE RECEIPT, OR TO VIEW PAYMENT
HISTORY, GO TO http://www. texaspaymants ,com
PROPERTY DESCRIPTION

3 THORNBLADE CIR
LT 1 BLK 2
THE WOODLANDS CARLTON WOODS
CREEKSIDE 3 IN THE
VILLAGE OF CREEKSIDE PARK

PERSONAL PROPERTY TOTAL APPRAISED/ASSESSED

2,194,593

CAP ADJ/AG TAXABLE TAX
DEFERRAL/OTHER VALUE TAX RATE AMOUNT DUE
2,194,593 0.465000 10,204.86
TOTAL DUE $ 10,204.86

AMOUNT DUE IF PAID IN:

FEBRUARY ( 7%) $ 10,919.20
MARCH ( 9%) $ 11,123.30
APRIL (11%) $ 11,327.40
MAY (13%) $ 11,531.49
JUNE (15%) $ 11,735.59

2017
RETURN THIS PORTION WITH YOUR PAYMENT

2016 ONLINE TAX STATEMENT 01/19/2017
LOU UMN

CAD NUMBER: 1255120020001

ACCT NO 6128

MTG CODE

TOTAL DUE : § 10,204.86
DELINQUENCY DATE: 02/01/2017
AMOUNT DUE IF PAID IN:

FEBRUARY ( 7%} $ 10,919.20
MARCH ( 9%) $ 11,123.30
APRIL (11%) $ 11,327.40
MAY (13%) $ 11,531.49
JUNE (15%) 5 11,735.59

ANLLAAN LARRY AL AANINGLaIANns

CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 23 of 27

$1326

 

FIRSTSERVICE RESIOENTIAL
~ CARLTON WOODS CREEKSIDE ASSOCIATION
semana s
THE Wi X 77380-4481 FirstService
g RETURN SERVICE REQUESTED RESIDENTIAL
‘ Carlton Woods Creekside Association

 

   

{ Tessin o Gas? Thong : THAD ANH —_
272812 Dec 08, 2016 | $4,350.00

844 tee AUTOMMIXED AADC 270 —

4580605 JN2QWEBP 302813 3 : 4

To recelve future statements electronically,

Pee = HOUTEX BUILDERS LLC visit hitp://www.estmtnet

2402 ELMEN ST
HOUSTON TX 77019-6710 Your Registration 1D: 2744-813Y-Q3ST

apf FEUE FAN Fede GHe tO OG gaged fod UE ookhgek ete

 

Carlton Woods Creelside Association
2037 Assessment

The 2017 annual assessment amount is $4,350. Please send your check payable to the Cartan Woods Creekside Association along with the remittance coupon to the address printed

er a

on the coupon,

The 2017 assessment for your Association Is due In full on January 1, 2017 and becomes delinquent on fanuary 31,2017, lf your payment is received after January 31, 2017 you will
be charged interest at the rate of 18% per annum or the highest rate permitted by applicable law, whichever Is the higher rate, a late fee, and rebilllng fees until poid in full. If your

Mortgage Company pays your Assessment fee, please forward the payment coupon to them. Please note we DO NOT accept cash or credit card payments at any ofour offices.

Your assessment dollar ts combined with all the owners to provide operating Income for your neighborhood. The assessment incame provides funds to meet the monthly expenses for

your Association.

In an effartto promote effective cammunication and to receive notices regarding your Community, Sec. 209.0051, Subsection (e} (2) (B) of the Texas Residential Property Owners
Protection Act allows “sending notice by e-mailio each = owner who has registered an email address with the association.” Per See. 209.0051 Subsection (f), “I is an owner's duty lo
keep an updated o-mall address registered with the propery owners’ association.” Therefore, we respectfully request that you register your e-mail addrass with FirstService
Residential, in order to make sure that we have your correct emall address in our records, please send an emall to gontactus. txOfsresidentigl. com that includes your name, account
number, and property address. {n additlon, please put your association name In the subject line.

FlratService Residential looks forward to warking with you ta carry out the dally operations of your Homeowner's Association. We thank you in advance for your suppert and wish
you a prosperous and healthy New Year. Should you have any questions or suggestions abaut your Community, please contact our office at (713) 932-1122.

Sincerely,
Krystle Keller
Executive Community Manager

 

 

 

 

 

 

 

t ee pe ee Co ery
interest/Finance Charges may accrue
Date Paid Reni Recagpelaek uo aisiy ata jae 7
Check # Carlton Woods Creekside 272812 ' 01/01/2017 $4,350.00

 

If Recelved After Jan 31, 2017 Pay $4,465.25
HOUTEX BUILDERS LLC
Maku Payable ta: Cariton Woods Creekside Association

Amount

 

CARLTON WOODS CREEKSIDE ASSOCIATION
FIRSTSERVICE RESIDENTIAL

PO BOX 2321

HOUSTON TX 77252-2321

VevubbacabcnDststadassdcbostaQsaEPecsdslssalbacTsDooldalbaal

oe mm  .

CDH-002686 CD HOMES Ex. 118

 

 
 

 

Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 24 of 27

00.1255.12.0020001

 
 
 
 
   
           

  

tt
THE WOODLANDS CARLTON WOODS GREEKSIDE 3
IN THE VILLAGE OF CREEKSIDE PARK re 1255420020001

3 THORNBLAOE CIR 77389 Lipp nS? HOUTEX BUILDERS LLC

 

 

ee Ru ;
oe salle Bs

.23000000

  

 

 

 

 

 

 

 

Lands oPerly Values TOTAL ANNUAL TAXES $6,555.00
na sraonose _ 1 © Your payment must be postmarked by January 31, 2018 Below are yaxes Pe Sf pevenoat
imp HS * If taxis paid by a Mortgage Co.,, please forward to them
Agent ID $1,448,962 |. View properly tax information and payment options at: eb $7,013.85
Morigage ID www. meatx.org/ax $7,144.95
, { Receipts available online al wwwmnctolx. org. ae
goagveen Paper receipts will be issued upan request. ,

 

 

Toxes must oc pala by Januury 34, 2018 to avold penalty and Interest. Delinquont date Is February tat of each year. Any penalty, interest, or atloray fees are
ostablished by the Proparty Tax Code as follows: Fabruary 181 - add 7% ponalty and Interest; March ist~ add 9% penolty and interest; April tot - odd 14% penally and
interest: May et. add 13% penalty and Interact; Juno tet -add 18% penalty and Interest; July 1st - add 18% ponalty atid intaraxt plus 20% attornoy feos; 1% added for

each month thoreatior. Atiornoy foes for husingas parsonal proporty and manufactured home accounts bogin April 1st.

—— # 80,as7 74

 

 

 

 

 

 

 

LL ter ne ne eae we nent om enn FOLDIGREASE, DETACH & RETURN -

 

MAKE CHECKS PAYABLE TO:
z Tammy d. McRae QUICK REF. ID 00.1255.12.0020001
TAX ASSESSOR - COLLECTOR SITUS ADDRESS 3 THORNBLADE CIR 77389
Montgomery County
400 N. San Jacinto St. PROPERTY DESCRIPTION LT 1 BLIC2
Conree, Texas 77304 Below are taxes plus penalty &

 

interest for the. month of

    
       

Feb $7,013.85
Mar 144.95 Scan QR Code for
On-Lina Accaunt Accoss
M 407.15
une
1069 1 AV G.373¢* re eH AUTO*TS-DIGLT %7019 SDGS 2 FT G
Cuffy bot deg tDEyETeaeanebepenngteapeag toga t oeegaa gfe] petdtay $6,555.00
- HOUTEX BUILDERS LLC
bast 2402 ELMEN ST
ts HOUSTON TX 77019-6710
1255120020001 ooDO000LSSs00 oooDDnONODOD 7 CAND CUA ACACIA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PM CRBNBE AR ADNRESS AP OUMEREHID CORRECTION MA ROCK SRE PEVERGCE SINE END ANNITINNA! Ta INFORMATION

CDH-002687 CD HOMES Ex. 118
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 25 of 27

HARRIS-MONTGOMERY COUNTIES MUD 386
TIM SPENCER, TAX ASSESSOR-COLLECTOR 2017 TAX STATEMENT
822 WEST PASADENA BLVD 01/30/2018
DEER PARK, TX 77536-5749
RETAIN THIS PORTION FOR YOUR RECORDS

ADDRESS CORRECTION REQUESTED
To Pay Online

(281) 479-7798
Go To wu, texaspaymonts.com
ACCOUNT CAD ACCOUNT NUMBER
6128 1255120020001
PROPERTY OWNER PROPERTY DESCRIPTION
HOUTBE SUTLDERS LLG 0000003 THORNBLADE CIR
HOUSTON, TX 77019-6710 LT 1 BLK 2
THE WOODLANDS CARLTON WOODS
CREEKSIDE 3 IN THE

VILLAGE OF CREEKSIDE PARK

LAND VALUE IMPROVEMENT VALUE MINERAL VALUE PERSONAL PROPERTY TOTAL APPRAISED/ASSESSED

1,401,038 1,448, 962 2,850, 000
HOMESTEAD OVER 65/DISABLED DISABLED VETERAN CAP ADI/AG DEFERRED EXEMPT/NOMINAL TAXABLE VALUE
2,850,000
IF YOU ARE G5 YRARE OF AGE OR OLDER TAXPAYERS WITH AN OVER 6 TAX ASSESSMENT RATIO 100%
OR ARE DISABLED AND THE PROPERTY EXEMPTION, A DISABILITY . 0.465000
DESCRIRED IN THIS DOCUMENT TS YOUR EXEMPTION, OR A DISASLED TAX RATE PER $100 '
RESTDENCE NOMESTEAL, YOU SHOULD VETERANS EXEMPTION
CONTACT THE APPRATSAL DISTRICT QUALIFY FOR AN TOTAL DUE $ 13; 252.50
REGARDING AKY ENTITLEMENT YOU NAT INSTALLMENT PLAN ON THETA
HAVE TO A POSTPONEMENT TN THE RESTDENCE HOMESTEAD. _—
PAYMENT OF THESE TAXES. PLEASE CALL POR DETAILS. AMOUNT DUE IF PAID IN
FEBRUARY ( 7%) $ 14,180.18
TAX APPRATSERD. TAKADLE
¥RAR ENTITY VALUE VALUE. TAX RATE LEVY AMOURT = PREV. YEAR MARCH { 3%) $ 14,445, 23
2017 396 2,850,900 2,850,000 0.469000 «= $3,252.59 60.8608 | APRIL { 113) $ 14,710.28
egies BL a, Tie, LAT L, 776,947 8.459000 4, 259,06 $5.6844 .
1818 386 1,342,650 1,142,680 6.465000 .nn3.g2 58.9221 MAY ( 13%) § 14,975.33
gis 386 668, G70 668,670 0, LOURDD 3,343.95 23.3474-
POIs SRG 590,382 SUD, 3B2 QU, 128009 6,250.75 22,282%6 JUNE ( 15%) § 15, 240 , 38
HP 386 521, 960 $81,360 0, 940000 5,469,48 © 41.1332-  gayeg ARE DUE UPON RECEIPT AND BECOME
$ Yonr Compariaon SES.S09% 399, 8094 50,$32%- 342.2998

DELINQUENT FEBRUARY 1, 2018

 

SIGN UP FOR EMAIL STATEMENTS AT toxaspaymants.com/101386 USING YOUR SECURE #2624568000

SS es tmnt Sem ASSEN MLE SNe

 

a Le A LL er SN RN MmNN

MAKE CHECKS PAYABLE TO: RETURN THIS PORTION WITH YOUR PAYMENT
HARRIS-MONTGOMERY COUNTIES MUD 386
822 WEST PASADENA BLVD 2017 TAX STATEMENT 01/30/2018

DEER PARK, TX 77536-5749
CAD NUMBER: 1255120020001

 

(281) 479-7798 ACCT NO ; 6128
PROPERTY DESCRIPTION MTG CODE : -
0000003 THORNBLADE CIR
LT 1 BLK 2 TAX DUE : $ 13,252.50
TRE WOODLANDS CARLTON WOODS
CREEKSIDE 3 IN THE
OILLAGE OF CRERKSIDE PARK DELINQUENCY DATE: 02/01/2018
AMOUNT DUE IF PAID IN:
ROUTEX BUILDERS LLC FE
2402 BLUEN ST FEBRUARY ( 7%} $ 14,180.18
HOUSTON, TX 77019-6710 MARCH { 9%) $ 14,445.23
APRIL { 138) $ 14,710.28
MAY ( 13 § 14,975.33
JUNE ( 138) $ 15,240.38

CDH-002688 CD HOMES Ex. 118

 
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 26 of 27

2017 TAX STATEMENT
TOMBALL INDEPENDENT SCHOOL DISTRICT

P.O, Box 276
TOMBALL, TEXAS 77377-0276

Brian Ludwig, Tax Assessor/Collector

_(281) 357-3100 or visit: www.tomballisd.net

STATEMENT DATE: 10/23/2017
OWNER NAME: HOUTEX BUILDERS LLC
PARCEL ADDRESS:

0000003 THORNBLADE CIR

STATEMENT NBR: 2200235
ACCOUNT: 1255120020001

LEGAL DESCRIPTION: 0.000000

LT 1 BLK 2 THE WOODLANDS CARLT
ON WOODS CREEKSIDE 3 IN THE VI
LLAGE OF CREEKSIDE PARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PIDN: 1255120020001

LAND MARKET IMPR MARKET | TOTAL MARKET | LESS CAPPED APPRAISED

$1,401,038 $1,448,962 2 850,000 $o $2,850,000

TAXING -] EXEMPTION | TAXABLE “TAX RATE. | BASE PENALTY &.

ENTITIES. |; AMOUNT VALUE | “PER.$100-. ‘RATE INTEREST -
TOMBALL {SD 50 $2,850, oor 1.340000 $38,190.00 $0.00.

ASSESSMENT RATIO: 100% DELINQUENCY DATE: 02/01/2018
TOTAL 2017 BASE TAX DUE $38,190.00 Total AMOUNT DUE: | $38,190.00

PENALTY AND INTEREST

In accordance with state laws, delinquent tax payments
incur added costs of up to a 12% penalty, and interest

at 12% per annum. For payments made by mail, the
official postmark of the U.S. Pastal Service shall determine
whether payments have been made on a timely basis.

IF YOU ARE RECEIVING AN 'OVER 65' OR DISABILITY EXEMPTION, YOU QUALIFY FOR INSTALLMENT PAYMENTS.
CALL THIS TAX OFFICE FOR MORE INFORMATION.

 

 

 

PLEASE RETURN. THIS. PORTION WITH.PAYMENT.
TAX STATEMENT 2017

 

‘I a IAA

 

 

 

 

 

 

 

 

 

TOTAL AMOUNT DUE:
$38, 190. .00
PIDN: 1255120020001
DEL{NOUENT. DATE: 02/01/2018
MAKE GHECKS PAYABLE TO: Paid PENALTY AMOUNT
poMe ALLIS in DUE
TOMBALL. Sx 77377-0276 FEB 7% 40,863.30
MAR 9% 41,627.10
APR 11% 42,390.90
HOUTEX BUILDERS LLC MAY 13% 43,154.70
2402 ELMEN ST JUN 15% 43,918.50
HOUSTON, TX 77019-6710
PafPUEaNy sal Ey gETERPPFyaplap Heath ysyrcagabalyapseppapanlfosd ts] 0071 O18

CDH-002689

CD HOMES Ex. 118

 
Case 18-34658 Document 617-29 Filed in TXSB on 11/28/20 Page 27 of 27

 

2017 Property Tax Statement
e-Bill Code 6438653517

ANN HARRIS BENNETT
Tax Assessor-Collector

P.O. Box 3547

Houston, Texas 77253-3547

 

Statement Date October 31, 2017

KAU ARCA EAA , Account Number

125-512-002-0001

 

 

 

 

 

*0606574 = G
HOUTEX HUTUDERS LLC

et 2402 BLMEN ST
i HOUSTON TX 77019-6710
alefpepral yp OPUeg pete bag hp gfobepaey HEfA pd pad tapped fl yf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxing Jurisdiction Exomptions Taxable Value Rato por$100 Taxes] [- Proporly Description
Harris County 0 2,850,000 4180100 $11,913.29] /3 THORNBLADE CIR 77389
Harris County Flood Control Dist 0 2,850,000 0283100 $206.84 He WOODLANDS CARLTON WOODS CREEKSIDE 3
Port of Houston Authority 0 2,850,000 .0125600 $357.95 | |i.) THE VILLAGE OF CREEKSIDE PARK
Harris County Hospital District 0 2,850,000 .1711000 $4,876.35
Harris County Dept. of Education” 0 2,850,000 .0051950 $148.06/)  ""Appralsod Values
Lone Star College System 0 2,850,000 .1078000 $3,072.30) (Land - Market Valuo 1,401,038
Emergency Service Dist #11 (EMS) 0 2,850,000 .0390400 $1,112.64 | {Impr- Market Value 1,448,962
Total Market Value 2,850,000)
Less Cappod Mkt Value 0
Appraised Vatue 2,850,000
Total 2017 Taxes Due By January 31, 2018 $22,287.44 Exomptions/Ooferrals
Payments Applied To 2017 Taxes ($0.00:
Total Current Taxes Due (Including Penalties) $22,287.44
Prior Year(s} Oclinquent Taxes Due (If Any) $0.00
Total Amount Due By January 31, 2018 - $22,287.44
Ponnity end interost for Payinglate | Rate Ourront- Taxed : Delinquont Taxes Total
By February 28, 2018 7% $23,847.58 50.00) $23,847.55
By March 31, 2018 9% $24,293.33 $0.00 $24,293.33
By April 30, 2018 11% $24,739.06 $0.00 $24,739,086
By May 31, 2018 13% $25,184.81 $0.00) $25,184.81
By June 30, 2018 15% $25,630.56 $0.00: $25,630.56

 

 

 

 

 

 

 

Tax BH Increase (Decrease) from 2012 to 2017: Appr Value 390% Taxable Value 380% Tax Rate -1% Tax Bill 387%

 

 

 

  

 

= Datach at the parforation and ralurn this coupon with your paymoal, Kacp top pari for yourracards.
—— ‘See reverse side for additional information,’
UMA ODUM AOA UG IA —
mem =8HOUTEX BULLDERS LLC
SS 2402 ELMEN ST
HOUSTON T% 77019-6710 if you nre paying mulliste tix accounts with o single
. chock, ploase enclose al af the coupons with your
ts paymont to onsure proper credit to pach azcount.
IF YOU ARE 65 YEARS OF AGE OR Make check payable to:
OLDER OR ARE DISABLED AND THE
PROPERTY DESCRIBED IN THIS DOCUMENT ANN HARRIS BENNETT
YOUR RESIDENCE HOMESTEAD, YOU “4 . sto pay
SHOULD GONTACT THE APPRAISAL Tax Assessor-Collector Sean the QR Code to Pity
DISTRICT REGARDING ANY ENTITLEMENT P.O. Box 4622 onlineor erin
YOU MAY HAVE TO A POSTPONEMENT
WW THE PAYMENT OF THESE TAXES. Houston, Texas 77210-4622
LeSS$i2002000200 2017 O02%228744 OO23847S55 O0e429333 OOC4?PSIOb
CSI REV BT 5708.TAK STUT

CDH-002690 CD HOMES Ex. 118
